Title: To Thomas Jefferson from William H. Cabell, 7 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond. Oct: 7. 1807
                        
                        Major Newtons letters of the 4th. & 5th. are enclosed.
                  I have the honor to be with the highest respect Sir yr. Ob. St.
                        
                            Wm. H. Cabell
                     
                        
                    